{¶ 23} I respectfully dissent from the opinion of the majority. According to the record, the written minutes of the meetings at issue indicate that council entered the executive session by voice acclamation. These records were authenticated by Lacy, the council clerk for the city. She testified that although she did not have independent recollection of how the council voted to enter executive session more than four years previously, she created the minutes soon after the meeting occurred. Lacy further testified that if it is in the minutes as a voice acclamation vote, then that is how it was done because she recorded roll call votes differently than those done by voice acclamation.
 {¶ 24} The trial court and the majority rely on testimony provided by Sell, the city council president. Sell testified that he also had no independent recollection of whether there was a voice acclamation vote or a roll call vote. Instead his testimony was that since he and the law director were there and they *Page 12 
knew a roll call was required, they must have taken a roll call vote. This testimony is speculative at best. Sell's claim is that they would not have made a mistake like that. However, that is not testimony that they did not make the mistake, only that he could not believe they would make the mistake. He has no explanation why the only direct evidence of what occurred, the minutes of the meeting, indicate that such a mistake was made. Despite Sell's speculative claim, people with knowledge of regulations make mistakes and do violate them. Without any independent recollection that would contradict the minutes, the only direct evidence as to what occurred at the meetings is the public record created immediately after the meeting, and presumably adopted by the council as accurate.4 Thus, I would find that the trial court lacked any credible evidence upon which to determine that the minutes were wrong and that no mistake occurred. For this reason, I dissent from the majority and would reverse the judgment of the trial court.
4 I note that no objection to the content of the minutes was made. *Page 1